 

 

﻿

AMENDMENT NO. 2 TO PAYMENT IN LIEU OF TAXES AGREEMENT

﻿

THIS AMENDMENT NO. 2 TO PAYMENT IN LIEU OF TAXES AGREEMENT, dated

as of the 28th day of October, 2019 (this "Amendment"), between the Municipality
of Anchorage, Alaska, a political subdivision organized under the laws of the
State of Alaska ("Municipality"), and Chugach Electric Association, Inc., a
not-for-profit electric cooperative corporation organized under the laws of the
State of Alaska ("Chugach").

﻿

RECITALS

﻿

WHEREAS, Chugach and Municipality entered into that certain Payment in Lieu of
Taxes Agreement, dated as of December 28, 2018 (the "Original PILT Agreement");

﻿

WHEREAS, capitalized terms used in this Amendment, if not otherwise defined
herein, shall have the meanings set forth in the Original PILT Agreement, as
amended or modified to date or pursuant to this Amendment (as so amended or
modified, the "PILT Agreement");

﻿

WHEREAS, pursuant to Section 3.08 of the Original PILT Agreement, Chugach and
Municipality may amend, modify or supplement the Original PILT Agreement upon
the execution and delivery of a written agreement executed by each party
thereto; and

﻿

WHEREAS, the Chugach and Municipality desire to make certain amendments to the
PILT Agreement as provided in this Amendment.

﻿

NOW, THEREFORE, pursuant to Section 3.08 of the Original PILT Agreement and in
consideration for the premises and agreements hereinafter set forth, the parties
hereto, intending to be legally bound, agree as follows:

﻿

1.Revisions. Section 2.09 and Section 2.10 of the PILT Agreement are hereby
deleted in their entirety and replaced as follows:

﻿

Section 2.09 [Reserved.]

﻿

Section 2.10 [Reserved.]

﻿

2.Effective Date of this Amendment. Except as expressly provided herein, the
PILT Agreement is not amended, supplemented, modified, revised or otherwise
affected by this
Amendment. This Amendment shall be deemed effective and in full force and effect as of the date
first written above. On and after the date hereof, each reference in the PILT
Agreement to "this Agreement", "hereunder", "hereof', "herein" or words of like
import referring to the PILT Agreement, shall mean and be a reference to the
PILT Agreement and each reference to the PILT
Agreement in any other agreements, documents or instruments executed and delivered pursuant to
or in connection with the PILT Agreement
shall be deemed to mean and be a reference to the PILT Agreement as amended by
this Amendment.

 

1

Amendment No. 2 to Payment in Lieu of Taxes Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

 

 

3.Binding Effect. This Amendment shall be binding upon and shall inure to the
benefit of the Parties hereto and their respective successors and
permitted assigns.

﻿

4.Governing Law. This Amendment shall be governed by and construed in accordance
with the internal laws of the State of Alaska, without reference to conflicts of
laws principles that would result in the application of the laws of any other
jurisdiction.

﻿

5.Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Amendment delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.

﻿

[Remainder of the page intentionally left blank]

 

2

Amendment No. 2 to Payment in Lieu of Taxes Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the date first written above by their respective officers and officials thereunto duly
authorized.

﻿

 

﻿

﻿

 

﻿

MUNICIPALITY OF ANCHORAGE, ALASKA

﻿

By    /s/ William D. Falsey

Name:  William D. Falsey

Title:  Municipal Manager

﻿

CHUGACH ELECTRIC ASSOCIATION, INC.

﻿

By    /s/ Lee D. Thibert

Name:  Lee D. Thibert

Title:  Chief Executive Officer

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿



Signature Page to

Amendment No. 2 to Payment in Lieu of Taxes Agreement

between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------